UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) þ Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 Universal Forest Products, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. 1)Title of each class of securities to which transaction applies: 2)Aggregate number of securities to which transaction applies: 3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4)Proposed maximum aggregate value of transaction: 5)Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1)Amount Previously Paid: 2)Form, Schedule or Registration Statement No.: 3)Filing Party: 4)Date Filed: SEC 1913 (11-01) Persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. Universal Forest Products, Inc. 2801 East Beltline NE Grand Rapids, MI 49525 Notice of Annual Meeting The Annual Meeting of Shareholders of Universal Forest Products, Inc. will be held at the Company's Technology and Training Building, 2880 East Beltline Lane NE, Grand Rapids, MI 49525, on Wednesday, April 18, 2012, at 8:30 a.m. local time (registration begins at 8:00 a.m.) for the following purposes: Election of three directors for three year terms expiring in 2015. Consider and vote upon a proposal to amend our Company’s Director Retainer Stock Plan. Ratification of the appointment of Ernst & Young LLP as our independent registered public accounting firm for fiscal 2012. To consider an advisory vote on executive compensation. The transaction of such other business as may properly come before the meeting or any adjournment thereof. Shareholders of record at the close of business on February 20, 2012, are entitled to notice of and to vote at the meeting.To vote by telephone, shareholders of record may call toll free on a touch-tone telephone, 1-800-690-6903, enter the control number located on their Notice, and follow the recorded instructions.To vote on the Internet, shareholders of record may go to the Internet address http://www.proxyvote.com, enter the control number located on their Notice, and follow the instructions provided. BY ORDER OF THE BOARD OF DIRECTORS Matthew J. Missad, Chief Executive Officer March 6, 2012 Your vote is important. Even if you plan to attend the meeting, PLEASE VOTE YOUR PROXY PROMPTLY. Universal Forest Products, Inc. 2801 East Beltline NE Grand Rapids, MI 49525 Annual Meeting of Shareholders April 18, 2012 Proxy Statement SOLICITATION OF PROXIES This Proxy Statement and the enclosed proxy are being furnished to holders of common stock, no par value, of Universal Forest Products, Inc. (the "Company").Our Board of Directors (the "Board") is soliciting proxies for use at our Annual Meeting of Shareholders to be held on April 18, 2012, and at any adjournment of that meeting, at our Technology and Training Building, 2880 East Beltline Lane NE, Grand Rapids, MI 49525, at 8:30 a.m. local time.Registration for the meeting begins at 8:00 a.m. VOTING AT THE MEETING If the enclosed Proxy is properly signed and returned, the shares represented by the proxy will be voted at our Annual Meeting of Shareholders and at any adjournment of the meeting.If a shareholder specifies a choice, the proxy will be voted as specified.If no choice is specified, the shares represented by the proxy will be voted for the election of all nominees named in the Proxy Statement, for the proposed amendment to our Director Retainer Stock Plan, for the ratification of the appointment of our independent registered public accounting firm, for approval of our executive compensation, and in accordance with the judgment of the persons named as proxies with respect to any other matter which may come before the meeting. In accordance with the rules promulgated by the Securities and Exchange Commission, we have elected to use the Internet as our primary means of providing our proxy materials to our shareholders. Unless requested, shareholders will not receive paper copies of our proxy materials. Instead, we will mail our shareholders a Notice of Internet Availability of Proxy Materials with instructions for accessing our proxy materials and for voting via the Internet or telephone.The Notice of Internet Availability of Proxy Materials will also provide information on how shareholders may obtain paper copies of proxy materials free of charge, if they so choose. Returning your completed proxy will not prevent you from voting in person at our Annual Meeting of Shareholders, if you wish to do so.In addition, you may revoke your proxy at any time before it is voted, by written notice to our secretary prior to our Annual Meeting of Shareholders, by submission of a later-dated proxy, or by the withdrawal of your proxy and voting in person at our Annual Meeting of Shareholders. 1 The cost of the solicitation of proxies will be paid by our Company.In addition to the use of the United States Postal Service, proxies may be solicited personally, by telephone, by facsimile, or by electronic mail by our employees who will not receive additional compensation for soliciting proxies.We do not intend to pay any compensation for the solicitation of proxies, except that we will reimburse brokers, nominees, custodians, and other fiduciaries for their expenses in connection with sending materials to beneficial owners and obtaining their proxies. VOTING SECURITIES Holders of record of common stock at the close of business on February 20, 2012, will be entitled to vote at our Annual Meeting of Shareholders.As of February 20, 2012, there were 19,655,445 shares of common stock outstanding. The presence in person or by proxy of at least 51% of such shares constitutes a quorum. A shareholder is entitled to one vote for each share of common stock registered in the shareholder's name at the close of business on February 20, 2012.Under Michigan law, abstentions are treated as present and entitled to vote and therefore count in determining the presence of a quorum.A broker non-vote on a matter is considered not entitled to vote on that matter and, therefore, is not counted in determining (1) the existence of a quorum, or (2) whether a matter requiring approval of a majority of the shares present and entitled to vote has been approved.A broker non-vote occurs when a broker or similar holder has not received voting instructions from the beneficial holder of these shares and is barred from exercising its discretionary authority to vote the shares because the proposal is “non-routine.”Votes cast at the meeting or submitted by proxy will be counted by inspectors of the meeting appointed by our Company.There is no right to cumulative voting on any matter. ELECTION OF DIRECTORS Our Board presently consists of ten members.These members are divided into three classes, as equal in number as possible, with the classes to hold office for staggered terms of three years each.Our Board has nominated incumbent directors Matthew J. Missad, and Louis A. Smith, and director nominee, Thomas W. Rhodes, to three-year terms expiring at our 2015 Annual Meeting of Shareholders.Mr. Missad was appointed to our Board on July 13, 2011, in connection with his election as CEO.Directors Dan M. Dutton and William R. Payne are not seeking re-election to our Board.We thank them for their service and wisdom as well as the insight they provided to our Company during their respective terms.At its meeting on January 30, 2012, our Board reduced the size of the Board to nine members, effective April 18, 2012. The persons named as proxy holders in the accompanying proxy will vote for the above-named nominees, unless a shareholder directs them differently on a proxy card.If a nominee is not available for election as a director at the time of the Annual Meeting of 2 Shareholders (a situation which is not now anticipated), the Board may designate a substitute nominee, and the accompanying proxy will be voted for the substituted nominee. A vote of the shareholders holding a plurality of the shares present in person or represented by proxy is required to elect directors.Accordingly, the three individuals who receive the greatest number of votes cast at the meeting will be elected as directors. The Board of Directors recommends a vote FOR the election of each person nominated by the Board. The following table provides certain biographical information for each person who is nominated for election as a director at our Annual Meeting of Shareholders and for each person who is continuing as an incumbent director. Names, (Ages), Positions, and Backgrounds of Directors and Nominees Serviceas a Director Nominees for Terms Expiring in 2015 Matthew J. Missad (51) is Chief Executive Officer of our Company, Director since 2011. a position to which he was appointed on July 13, 2011.From 1996 CPA Certificate of Examination. to 2011, he was Executive Vice President, General Counsel and Secretary, in addition to serving on the boards of subsidiary entities, including international partnerships. Mr. Missad’s experience and exposure to nearly all facets of our business is integral to the growth of our Company.Having led, at various times, the human resources, insurance, marketing, wood preservation, engineering, transportation, and compliance teams, and serving on our executive leadership team, he has an ability to understand and motivate people and teams, a capacity to simplify complex issues for sound decision-making, and a well-rounded and deep understanding of our Company’s business, people, markets, and opportunities. Thomas W. Rhodes (50) is President and Chief Executive Officer of Director Nominee. TWR Enterprises, Inc. of Corona, CA, a company he formed in 1984, which is the largest framing contractor in Southern California.Mr. Rhodes serves as a board member of the California Framing Contractors Association, Building Industry Association, Orange County, and the California Professional Association of Specialty Contractors, Orange County/Inland Empire. Mr. Rhodes has spent over 26 years building his business while establishing and developing relationships in the residential building and commercial construction industry.Mr. Rhodes’ experience in the site- built construction business and his career as a framing contractor and an entrepreneur will provide our Board and management with meaning- ful insight into this market and its prospects.His creative and strategic- thinking skills enabled him to branch out into other ventures, including real estate, hotel development and insurance.These experiences are expected to provide a benefit to his service on our Board. 3 Louis A. Smith (72) is President of the law firm of Smith and Johnson, Director since 1993. Attorneys, P.C., of Traverse City, Michigan and serves as a member Currently serving as Lead Director. of the Advisory Council for the University of Notre Dame Law School. Member of Audit Committee. Mr. Smith served on The State Board of Law Examiners, upon Member of Personnel and nomination by the Michigan Supreme Court and by gubernatorial Compensation Committee. appointment. Mr. Smith utilizes his 47 years in the active practice of law to assist our Company’s evaluation of legal and strategic risks.He has significant business ownership expertise, including in-depth experience with regulated industries such as banking and oil and gas.He has tremendous institutional knowledge and experience based on his 18 years as a member of our Board. Incumbent Directors - Terms Expiring in 2013 William G. Currie (64) is Chairman of the Board of our Company. Director since 1978. He joined our Company in 1971, serving as a salesman, general manager, vice president, and executive vice president.He was the Chief Executive Officer of our Company from 1989 to 2006, and on January 1, 2000, also became Vice Chairman of the Board.On April 19, 2006, he was named Chairmanof the Board and served as an employee with the title of Executive Chairman until he retired from our Company on July 20, 2009.Mr. Currie has been on the board of Forestar Real Estate Group Inc. since 2008 and serves on its Audit and Management Development and Executive Compensation Committee. During his tenure with our Company, Mr. Currie created and, to this day, maintains extremely valuable relationships with many in the lumber and building materials industries.He has an in-depth understanding of our Company’s supply chain and customer base, which makes him an important asset to management in assessing growth opportunities and strategic objectives. John M. Engler (63) became President of the Business Roundtable Director since 2003. on January 15, 2011.He was President and Chief Executive Officer Member of Nominating and of the National Association of Manufacturers from October 2004 until Corporate Governance he took over as head of the Business Roundtable.He was President Committee. of State and Local Government Business and Vice President of Member of Personnel and Government Solutions for North America for EDS in Herndon, Virginia Compensation Committee. from February 2003 to September 2004. He served as Governor of the State of Michigan from 1991 to 2003.Mr. Engler has served on the board of Munder Capital Management since 2003 and on the board of Delta Airlines since 2008.He served on the board of Northwest Airlines from 2003 until 2008. Mr. Engler's law degree, coupled with his experience in successfully leading the State of Michigan for 12 years, gives him a unique capacity to understand complex issues and to simplify them in an efficient and effective manner.As President of the Business Roundtable, Mr. Engler leads an association of chief executive officers of leading U.S. companies with nearly $6 trillion in annual revenue and more than 12 million employees.His work on issues ranging from tax and trade to corporate governance and regulatory policy allows him be a key contributor as a director. 4 Bruce A. Merino (58) retired from The Home Depot in 2009, after Director since 2009. 25 years with the company.At the time of his retirement, he was Chairman of Personnel and Senior Vice President of Merchandising and President of The Home Compensation Committee. Depot's Expo Design Center.Mr. Merino sits on the City of Hope's Member of Nominating and Home Improvement Board Council and is its chair. Corporate Governance Committe. Mr. Merino has been able to utilize his 38 years of experience in the home improvement industry to assist our Company in strategy and operations for our DIY market.Mr. Merino understands the procurement and marketing operations of big box retailers, which is very valuable to our Company. Incumbent Directors - Terms Expiring in 2014 John W. Garside (72) is President and Treasurer of Woodruff Coal Director since 1993. Company of Kalamazoo, Michigan.Mr. Garside is a former Member of Personnel and commissioner for the Michigan Department of Transportation. Compensation Committee. Member of Nominating and Mr. Garside has nearly 51 years of business and management Corporate Governance experience with full bottom-line responsibilities.He has dealt Committee. extensively with transportation issues in both the private and public sectors.He has a unique understanding and perception of energy costs, energy policy, and resource management.Mr. Garside's institutional knowledge and experience, based on his 18 years as a member of our Company’s Board, is a valuable asset to our Company. Gary F. Goode (67) retired from Arthur Andersen LLP in March 2001 Director since 2003. after 29 years.Since his retirement, Mr. Goode has worked as an Chairman of Audit Committee. independent consultant, and has served as Chairman of Titan Sales and Consulting LLC since January 2004. Mr. Goode has been on the Board of Directors of Gentex Corporation since 2003 and serves on its Audit, Compensation, and Nominating Committees. Mr. Goode is a financial expert, as defined by the SEC.As a result of 29 years as a Certified Public Accountant, he gained valuable insight into a wide variety of businesses.His financial acumen, coupled with these varied business experiences, provides a great frame of reference for successful business practices at other companies. His working career also gives him extensive experience working with companies whose securities are registered with the SEC. Mark A. Murray (57) has served as President of Meijer, Inc., a Director since 2004. regional retail chain, since 2006.From 2001 to 2006, he was the Chairman of Nominating President of Grand Valley State University.He also served as and Corporate Governance Treasurer for the State of Michigan from 1999 to 2001 and Vice Committee. President of Finance and Administration for Michigan State University Member of Audit Committee. from 1998 to 1999.Mr. Murray received his B.S. in economics and his M.S. in labor and industrial relations from Michigan State University. In addition to his service on our Board, he is a director for DTE Energy and serves on its Finance Committee and Public Relations Committee, and a director or trustee of many community and professional organizations. 5 Mr. Murray is a financial expert, as defined by the SEC.His qualifications to sit on our Board include his experience as president of a major Michigan-based corporation and his experience as a university president and a State of Michigan government official. He also has extensive experience in financial accounting matters for complex organizations, strategic planning and corporate development, combined with strong skills in corporate finance, sales and marketing, and government relations and public policy.He also has experience serving as a director of another publicly-traded corporation. CORPORATE GOVERNANCE AND BOARD MATTERS Our Board is committed to sound and effective corporate governance practices.To assist in these practices, the Board has appointed three standing committees:the Audit Committee, the Nominating and Corporate Governance Committee, and the Personnel and Compensation Committee.Each of these committees has a written charter, the current versions of which are available for review on our website at www.ufpi.comunder the tab “Investor Relations.” Code of Business Conduct and Ethics and Code of Ethics for Senior Financial Officers We have adopted a Code of Business Conduct and Ethics that applies to our employees, officers, and directors.We have also adopted a Code of Ethics for Senior Financial Officers.Each Code is posted on our website, and any changes or waiver to either code will be disclosed on our website at www.ufpi.comunder the tab “Investor Relations.” Affirmative Determination Regarding Director Independence and Other Matters Our Board has determined each of the following directors, including Mr. Rhodes, assuming his election as a director, to be an "independent director," as defined in Marketplace Rule 4200(a)(15) of the National Association of Securities Dealers (the "NASD"):John M. Engler, John W. Garside, Gary F. Goode, Bruce A. Merino, Mark A. Murray, and Louis A. Smith.There are no family relationships between or among the directors (including the director nominee) and our executive officers. To assist our Board, the Nominating and Corporate Governance Committee reviewed the applicable legal standards for director and Board committee independence, as well as the criteria applied to determine "audit committee financial expert" status and the answers to annual questionnaires completed by each of the directors.On the basis of this review, the Nominating and Corporate Governance Committee delivered a report to the full Board, and the Board made its independence and "audit committee financial expert" determinations based upon that report and each member's review of the information made available to the Nominating and Corporate Governance Committee. The effectiveness of each of our directors is monitored through the use of an annual assessment.Our Board does not have a mandatory retirement age policy.We believe that the ability of a Board member to add value to our Company is not dependent on age; 6 rather, it is based on the director's actual performance.As a result, we expect that some directors will not serve until a typical retirement age, while others may serve longer. Committees Audit Committee.Each member of the Audit Committee is "independent," as that term is defined by Rule 4200(a)(15) of the Nasdaq Listing Standards as well as the applicable rules of the Securities and Exchange Commission for audit committee membership. Our Board has determined that Mr. Goode and Mr. Murray each qualify as an "audit committee financial expert," as defined in Item 407(d) of Regulation S-K of the Securities Exchange Act of 1934 (the "Exchange Act").The full responsibilities of the Audit Committee are set forth in the Audit Committee Charter.In general, the primary purpose of this Committee is to assist the Board in overseeing management's conduct of our financial reporting processes and system of internal controls regarding finance, accounting, legal compliance, and ethics.During 2011, the Audit Committee held five meetings. Personnel and Compensation Committee.Each member of this Committee is independent, as that term is defined by the Nasdaq Listing Standards.The Committee is responsible for reviewing and recommending to the Board the timing and amount of compensation for key employees, including salaries, bonuses, and other benefits, as well as director compensation. This Committee is also responsible for administering our stock option and other equity-based incentive plans, and for reviewing compensation plans and awards as they relate to key employees. The Committee has the authority to retain consultants and third-party advisors for assistance and has done so at its discretion. The Committee has the ultimate authority to determine matters of executive compensation; however, it may rely upon recommendations of our Chief Executive Officer for matters of compensation for officers and Named Executives, other than the Chief Executive Officer.Additional information on the Committee's role and practices involving executive compensation is described in the Compensation Discussion and Analysis in this Proxy Statement.The full responsibilities of the Personnel and Compensation Committee are set forth in its Charter.During 2011, the Personnel and Compensation Committee held four meetings. Nominating and Corporate Governance Committee.Each member of the Nominating and Corporate Governance Committee is "independent," as that term is defined by the Nasdaq Listing Standards.The Nominating and Corporate Governance Committee considers and proposes director nominees to the Board for election by our shareholders, selects candidates to fill Board vacancies as they may occur, makes recommendations to the Board regarding Board committee memberships, reviews succession planning for the chief executive officer, generally monitors our corporate governance system, and performs any other functions or duties deemed appropriate by our Board.The full responsibilities of the Nominating and Corporate Governance Committee are set forth in its Charter.The Committee and Board adopted a Policy Governing Director Qualifications and Nominations, the details of which are described below, which include certain minimum qualification and board composition standards.During 2011, the Nominating and Corporate Governance Committee held four meetings. Shareholder Nominees for Director.Our Articles of Incorporation contain certain procedural requirements applicable to shareholder nominations of directors.A shareholder who 7 wishes to nominate a person to serve as a director must provide us with written notice.The notice must include: (1) the name and address of both the shareholder who intends to make the nomination and the person or persons nominated; (2) a representation that the shareholder is a current holder of record, will continue to hold those shares through the date of the meeting, and intends to appear in person or by proxy at the meeting; (3) a description of all arrangements between the shareholder and each nominee; (4) the information regarding each nominee as would be required to be included in a proxy statement filed under Regulation 14A of the Exchange Act had the nominee been nominated by the Board; and (5) the consent of each nominee to serve as director.The nominee's written consent to the nomination and sufficient background information on the candidate must be included to enable the Nominating and Corporate Governance Committee to make proper assessments as to his or her qualifications.Nominations must be addressed to the Chairman of the Nominating and Corporate Governance Committee at our headquarters, and must be received no fewer than 60 days but not more than 90 days prior to our Annual Meeting of Shareholders. Director Qualifications and Requirements.Last year, the Nominating and Corporate Governance Committee recommended and the Board adopted a Policy Governing Director Qualifications and Nominations (the “Policy”).The Policy is included in the Committee’s Charter, which is available on our Company’s website.The Policy sets forth the general process the Committee is required to follow for identifying and evaluating director nominees, including nominees recommended by shareholders.Under the Policy, the Committee has the authority to seek director candidates from any source deemed appropriate, including recommendations of candidates submitted by shareholders.The Policy requires the Committee to evaluate all proposed director candidates in the same manner, irrespective of the source of the initial recommendation of the proposed candidate. The Policy includes minimum qualification standards, Board composition standards, and additional qualification criteria.With respect to the former, the Policy requires that the Committee be satisfied that each recommended nominee meet the following qualifications: Integrity.The candidate must exhibit high standards of personal integrity and ethical character. Absence of Conflicts of Interest.The candidate must not have any interests that would impair his or her ability to (i) exercise independent judgment, or (ii) otherwise discharge the fiduciary duties owed as a director to our Company and its shareholders. Fair and Equal Representation.The candidate must be able to represent fairly and equally all shareholders of our Company, without favoring or advancing any particular shareholder or other constituency. Experience.The candidate must have experience at a strategic, policy making, or senior management level in a business, government, non-profit, or academic organization of high standing. 8 Business Understanding.The candidate must have a general appreciation regarding major issues facing public companies of a size and operational scope similar to the Company, including contemporary governance concerns, regulatory obligations of a public issuer, strategic business planning and basic concepts of corporate finance. Available Time.The candidate must have, and be prepared to devote, adequate time to our Board and its committees. In addition to these minimum qualification criteria, the Committee is required to recommend Board candidates to help ensure that a majority of our Board is independent, that each of the Audit, Personnel and Compensation, and Nominating and Corporate Governance Committees is comprised entirely of independent directors, and that at least one member of the Audit Committee qualifies as an Audit Committee financial expert.The Committee and our Board also considers diversity in their identification of director candidates.Diversity in business and professional experience, education and background benefit our Company by increasing the range of skills and perspectives available to our Board.Director nominees are selected without regard to race, gender, religious belief, or national origin.Our Board believes that adherence to these principles will provide an environment and practices that will yield the best return for our shareholders. In connection with the retirement of two of our Company's directors as of this year's Annual Meeting of Shareholders, our Board elected to reduce the size of the Board by one member, as of that time, and seek nominations for the other Board position.In connection with that process, the Nominating and Corporate Governance Committee engaged in an extensive search and evaluation process for director candidates, consistent with the terms of the Policy.Following the completion of that process, the Committee recommended the election of Mr. Thomas Rhodes.Mr. Rhodes was recommended as a candidate for the Committee's evaluation and consideration by the Company's Chief Executive Officer and Chairman of the Board.The qualifications of Mr. Rhodes are set forth in this proxy statement. The Committee has, to date, not paid any third-party fees to assist in identifying and evaluating nominees.The Committee has not received any recommended nominations from any of our shareholders in connection with our 2012 Annual Meeting of Shareholders. Communications with the Board Generally, shareholders who have questions or concerns regarding our Company should contact our Investor Relations Department at 800-598-9663.However, any shareholder who wishes to address questions regarding the business or affairs of our Company directly with the Board or any individual director should direct his or her questions in writing to the Secretary at 2801 East Beltline NE, Grand Rapids, MI 49525.The Secretary has been directed to promptly forward all communications to the full Board or the specific director indicated in the letter. Meeting Attendance 9 Each director is expected to make a reasonable effort to attend all meetings of our Board, applicable committee meetings, and the Annual Meeting of Shareholders.All of our directors attended our 2011 Annual Meeting of Shareholders.During the last fiscal year, there were four regular meetings of the Board, one special meeting, and two meetings via conference telephone call, and the Board took action by unanimous written consent on three occasions. Each director attended all of the Board and Committee meetings for which they were eligible to attend.During fiscal 2011, the independent members of our Board met in executive session, without the presence of management, on four occasions. Leadership Structure and the Board's Role in Risk Oversight William G. Currie, our current chairman, was formerly our Company’s chief executive officer and currently does not qualify as an independent director.Because our Board regularly holds sessions of its meetings that are exclusively attended by independent directors, the independent members of our Board determined that Louis A. Smith would be named Lead Director, effective January 20, 2012.His role is to chair the meetings of independent directors, to communicate actions requested by the independent directors, and to serve as a liaison between the independent directors and the Chief Executive Officer.Mr. Smith does not receive any additional compensation for serving in this capacity.We believe that the governance of our Board, as currently constituted, is more effective by separating the offices of Chairman of the Board and our Chief Executive Officer. Our Board of Directors, through its three committees, has an advisory role in risk oversight for our Company. Company management maintains primary responsibility for the risk management of our Company. The current trends toward increased regulation, litigation, and political volatility makeit extremely difficult to predict the type and magnitude of risks facing our Company. In spite of this unpredictability, our Board relies on the representations of management, the external audit of the financial information, our Company's systems of internal controls, our Company's insurance advisors, and the historically conservative practices of our Company to provide comfort on our Company's ability to manage its risks.Management's discussion of current risk factors are set forth in our Company's Annual Report on Form 10-K. 10 PROPOSED AMENDMENT TO THE DIRECTOR RETAINER STOCK PLAN On April 28, 1994, our shareholders approved the Universal Forest Products Director Retainer Stock Plan (the "Plan"), which was subsequently amended by our shareholders on April 18, 2007.This Plan was created to provide eligible directors with a means of expressing their commitment to our Company by subjecting their deferred retainer fees to the stock market performance of our stock.Our Board has adopted, subject to your approval, an amendment to the Plan to authorize an additional 50,000 shares of common stock for issuance under the Plan. The following is a summary of the principal features of the Plan. Eligibility and Participation.Directors who are neither contractual nor common law employees of the Company or any of our subsidiaries are eligible to participate in the Plan. A director may choose to participate in the Plan by electing to defer (1) all, but not less than all, of his or her annual retainer, board and committee meeting fees, and any committee chairperson fees (collectively, the “Deferred Retainer”), and/or (2) all, but not less than all, of the shares issuable under our Director Stock Grant Program (which provides for the grant of 100 shares of our common stock for each Board meeting attended, up to an annual maximum of 400 shares) in return for shares of our common stock, on a deferred basis.If a director elects to participate in the Plan, we are obligated to credit his or her reserve account with a number of units that is equal to 110% of the Deferred Retainer (but not the shares deferred under the Director Stock Grant Program), as periodically "earned" by the director, divided by the closing price of our common stock on the day the amounts are earned.For purposes of crediting a director's account, the amounts of the annual retainer are deemed to be earned on May 1 (February through April amounts), August 1 (May through July amounts), November 1 (August through October amounts), and the next February 1 (November through January amounts).Accounts under the Plan are credited on each day we declare a cash dividend to holders of our common stock. Amounts accumulated in a director's reserve account are payable only in shares of our common stock.We are obligated to commence distribution from the account upon the first to occur of a director's retirement, death, or total and permanent disability. Shares Reserved.Our shareholders initially authorized 50,000 shares of common stock to be purchased under the Plan.On April 18, 2007, our shareholders authorized an additional 50,000 shares of common stock to be purchased under the Plan.In the case of stock dividends or similar transactions, the number of shares available for grant under the Plan, is subject to adjustment.If the proposed amendment is approved by our shareholders, the total number of authorized shares would increase to 150,000. Summary of Federal Income Tax Consequences.The following paragraphs summarize the federal income tax consequences with respect to a director's participation in the Plan, based upon management's understanding of existing federal income tax laws. 11 A director who participates in the Plan will not recognize taxable income at the time of election to participate or at the time we credit a director's reserve account.Management understands that because a participating director must elect his or her participation on or before the beginning of the next taxable year, none of the director's retainer relating to that election will be deemed earned at the time of that election.Again, only all or none of the director's annual retainer may be deferred under this Plan.The director's retainer is not available to the director at the time of election or at the time it is credited to the reserve account.Consequently, a director will recognize income only upon delivery of the shares of common stock as distributed under the terms of the Plan. At the time of delivery of those shares, the fair market value of the common stock delivered will be treated as ordinary income to the recipient.At that time, the Company will be entitled to a deduction equal to the amount of ordinary income recognized by the recipient. Amendment and Termination.The Board may amend or terminate the Plan at any time, provided that the Plan cannot be amended without shareholder approval if the amendment would increase the maximum number of shares of common stock which may be made subject to the Plan, materially increase the benefits accruing to the directors under the Plan, or materially modify the requirements as to eligibility under the Plan. Proposed Amendment.At its meeting on July 13, 2011, our Board approved the issuance of an additional 50,000 shares under the Plan, subject to shareholder approval.As of January 1, 2012, 100,000 shares had been issued under the Plan.Accordingly, our Board and management are soliciting shareholder approval to amend the Plan, increasing the number of shares available for issuance under the Plan from 100,000 shares to 150,000 shares. The affirmative vote of a majority of our common stock voted at our Annual Meeting of Shareholders is required to approve the proposed amendment to the Plan.Any broker non-vote or any ballot or proxy marked "abstain" will not be counted as a vote cast.Unless otherwise directed by marking on the accompanying proxy, the proxy holders named therein will vote for the approval of the proposed amendment to the Plan.Votes will be counted by inspectors of election appointed by the presiding officer at our Annual Meeting of Shareholders. The Board of Directors recommends a vote FOR the proposed amendment to the Plan. 12 RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2012 The Audit Committee has selected Ernst & Young LLP ("E&Y") as our independent registered public accounting firm for the fiscal year ending December 29, 2012.The services provided to our Company and our shareholders by E&Y for 2011 are described below under the caption "Independent Registered Public Accounting Firm – Disclosure of Fees." We are asking our shareholders to ratify the selection of E&Y as our independent registered public accounting firm. Although ratification is not legally required, the Board is submitting the selection of E&Y to our shareholders for ratification as a matter of good corporate governance.Representatives of E&Y are expected to be present at our Annual Meeting of Shareholders to respond to appropriate questions and to make such statements as they may desire. The affirmative vote of the holders of the majority of the shares represented in person or by proxy and entitled to vote on this item will be required for approval.Abstentions and broker non-votes will not be treated as votes cast in this matter.Unless otherwise instructed by you, brokers, banks and other street-named holders will have the discretionary authority to vote your shares on this matter. If our shareholders do not ratify the appointment, the appointment will be reconsidered by the Audit Committee and the Board.Even if the selection is ratified, the Audit Committee, at its discretion, may select a different independent registered public accounting firm at any time during the year if it determines that such a change would be in the best interest of our Company and our shareholders. The Board of Directors recommends a vote for this proposal to ratify the appointment of E&Y as our Company's independent registered public accounting firm for fiscal 2012. 13 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM – DISCLOSURE OF FEES E&Y served as our independent registered public accounting firm for the fiscal years ended December 25, 2010 and December 31, 2011.The following sets forth the fees we paid to E&Y for those years, all of which were pre-approved by the Audit Committee. Audit Fees $ $ Audit Related Fees 0 0 Tax Fees(1) All Other Fees 0 0 Total $ $ Consists primarily of U.S. federal, state, and local tax consulting and compliance advice along with tax advice and assistance regarding statutory, regulatory, or administrative developments in the United States, Canada, or Mexico, including a federal research and development tax credit study. Audit Committee Pre-Approval Policy.The Audit Committee has established a pre-approval policy and procedures for audit, audit-related, and tax services that can be performed by our independent registered public accounting firm. The policy sets out the specific services that must be pre-approved by the Audit Committee, and places limitations on the scope of these services while ensuring that the independence of the auditors to audit our financial statements is not impaired.The policy prohibits us from retaining E&Y for services which are proscribed by rules of the Securities and Exchange Commission.In addition, the policy requires disclosure of non-audit services performed by our auditors.The pre-approval policy does not include a delegation of the Audit Committee's responsibilities and authority under the policy. 14 ADVISORY APPROVAL OF OUR COMPANY’S EXECUTIVE COMPENSATION At last year’s Annual Meeting, our shareholders advised us that they prefer to vote, on an advisory basis, on the approval of our executive compensation each year.Accordingly, we are offering our shareholders the opportunity to vote, on an advisory basis, on the approval of the compensation of our Named Executives.Because your vote is advisory, it will not be binding on our Board.However, our Board will review the voting results and take them into consideration when making future decisions regarding executive compensation. Our Company has had a long-standing tradition of delivering results to our shareholders.Because the compensation of our executives has been closely linked to Company performance, our executive compensation programs have played a major role in our ability to drive strong financial results and attract and retain a highly experienced, successful team to manage our Company.Even with the dramatic financial downturn in the global economy, our Company has remained profitable. We believe our executive compensation programs are structured in the best manner possible to support our Company and business objectives, as well as to support our culture and traditions that have existed for over 55 years. Our compensation programs are substantially tied to our key business objectives and the success of our shareholders.If the value we deliver to our shareholders declines, so does the compensation we deliver to our executives.We closely monitor the compensation programs and pay levels of executives of companies of similar size and complexity, so that we may ensure our compensation programs are within the norm of a range of market practices. Our Committees, Chairman, and Chief Executive Officer engage in a talent review process annually to address succession and executive development for our Chief Executive Officer and other key executives. Accordingly, our Board of Directors recommends that you vote in favor of the following resolution: "RESOLVED, that the compensation paid to the Company's named executive officers, as disclosed pursuant to Item 402 of Regulation S-K, including the Compensation Discussion and Analysis, compensation tables, and narrative discussion, is hereby APPROVED." The Board of Directors recommends a vote “for” this proposal. 15 OWNERSHIP OF COMMON STOCK The following table sets forth information as to each shareholder known to have been the beneficial owner of more than five percent (5%) of our outstanding shares of common stock as of December 31, 2011: Name and Address of Beneficial Owner Amount and Nature of Beneficial Ownership (1) Percent of Class (2) Franklin Resources, Inc. 10.9% One Franklin Parkway San Mateo, CA 94403 Heartland Advisors, Inc. 8.5% 789 North Water Street Milwaukee, WI 53202 Dimensional Fund Advisors LP 8.5% Palisades West, Building One 6300 Bee Cave Road Austin, TX 78746 T. Rowe Price Associates, Inc. 7.4% 100 E. Pratt Street Baltimore, MD 21202 BlackRock, Inc. 7.3% 40 East 52nd Street New York, NY 10022 The Vanguard Group, Inc. 5.3% 100 Vanguard Blvd. Malvern, PA 19355 Except as otherwise indicated by footnote, each named person has sole voting and investment power with respect to the shares indicated. Shares outstanding for this calculation include 79,334 shares which are subject to options exercisable in 60 days. Franklin Resources, Inc., either directly or through affiliated companies, beneficially owned this number of shares, as noted on the Schedule 13G it filed with the SEC on February 9, 2012. Heartland Advisors, Inc., either directly or through affiliated companies, beneficially owned this number of shares, as noted on the Schedule 13G it filed with the SEC on February 10, 2012. Dimensional Fund Advisors LP ("Dimensional"), an investment advisor, furnishes investment advice to four investment companies registered under the Investment Company Act of 1940, and serves as investment manager to certain other commingled group trusts and separate accounts (the "Funds").All shares are owned by the Funds.Dimensional possesses investment and/or voting power over our Company's securities and may be deemed to be the beneficial owner of the shares, as noted on the 16 Schedule 13G it filed with the SEC on February 14, 2012.Dimensional expressly disclaims beneficial ownership of such securities. These securities are owned by various individuals and institutional investors for which T. Rowe Price Associates, Inc. ("Price Associates") serves as investment advisor with power to direct investments and/or sole power to vote the securities.For purposes of the reporting requirements of the Securities Exchange Act of 1934, Price Associates is deemed to be a beneficial owner of such securities; however, Price Associates expressly disclaims that it is, in fact, the beneficial owner of such securities (as noted on the Schedule 13G it filed with the SEC on February 9, 2012). BlackRock, Inc., either directly or through affiliated companies, beneficially owned this number of shares, as noted on the Schedule 13G it filed with the SEC on February 10, 2012. The Vanguard Group, Inc., either directly or through affiliated companies, beneficially owned this number of shares, as noted on the Schedule 13G it filed with the SEC on February 9, 2012. 17 SECURITIES OWNERSHIP OF MANAGEMENT The following table contains information with respect to ownership of our common stock by each director, nominees for election as director, each Named Executive in the tables under the caption "Executive Compensation," and all executive officers and directors as a group.The information in this table was furnished by our officers, directors, and nominees for election of directors, and represents our understanding of circumstances in existence as of December 31, 2011. Name of Amount and Nature of Percent Beneficial Owner
